  Case 17-80341      Doc 82       Filed 02/14/19 Entered 02/14/19 09:10:29         Desc Main
                                    Document     Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: DIANNA M. SINDELAR                   §       Case No. 17-80341
                                            §
                                            §
             Debtor(s)                      §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 02/21/2017.

       2) The plan was confirmed on 11/17/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 05/31/2018, 07/19/2018, 10/02/2018.

       5) The case was converted on 01/15/2019.

       6) Number of months from filing or conversion to last payment: 16.

       7) Number of months case was pending: 23.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have NOT cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-80341      Doc 82       Filed 02/14/19 Entered 02/14/19 09:10:29     Desc Main
                                    Document     Page 2 of 6




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 4,745.00
      Less amount refunded to debtor(s)                        $ 25.00
NET RECEIPTS                                                                   $ 4,720.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 3,000.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 412.74
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                               $ 3,412.74

Attorney fees paid and disclosed by debtor(s):              $ 1,000.00



Scheduled Creditors:
Creditor                                        Claim      Claim       Claim   Principal    Interest
Name                                Class   Scheduled   Asserted    Allowed        Paid        Paid
ATTORNEY LAURA L.                   Lgl      4,000.00   4,000.00    4,000.00   3,000.00        0.00
REVERSE MORTGAGE SOLUTIONS          Sec      1,785.84   4,897.84    4,897.84     754.62        0.00
WINNEBAGO COUNTY TREASURER          Uns      2,748.10        NA          NA        0.00        0.00
WORLD CLASS MOTORS                  Sec          0.00        NA          NA        0.00        0.00
ACE CASH EXPRESS                    Uns      1,000.00        NA          NA        0.00        0.00
ADT SECURITY SYSTEM, INC            Uns        625.39     619.93      619.93       0.00        0.00
ADVANCED REHABILITATION             Uns     75,000.00        NA          NA        0.00        0.00
AMERICAN NATIONAL BANK OF           Uns      1,500.00        NA          NA        0.00        0.00
AMERICAN NEURO MONITORING           Uns     18,000.00        NA          NA        0.00        0.00
AMERICASH LOANS LLC                 Uns      1,875.00     989.79      989.79       0.00        0.00
AT&T MOBILITY                       Uns        547.28        NA          NA        0.00        0.00
ATTORNEY CHARLES R. BILLINGS        Uns     14,000.00        NA          NA        0.00        0.00
BANK OF AMERICA                     Uns      2,500.00        NA          NA        0.00        0.00
ROCKFORD MERCANTILE AGENCY          Uns        973.89   1,145.15    1,145.15       0.00        0.00
CADDO BASEN SPECIAL UTILITY         Uns        150.00        NA          NA        0.00        0.00
RESURGENT CAPITAL SERVICES          Uns        689.98     715.99      715.99       0.00        0.00
RESURGENT CAPITAL SERVICES          Uns        674.82     674.82      674.82       0.00        0.00
CARDIOVASCULAR INSTITUE OSF,        Uns      1,500.00        NA          NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 17-80341      Doc 82       Filed 02/14/19 Entered 02/14/19 09:10:29        Desc Main
                                    Document     Page 3 of 6




Scheduled Creditors:
Creditor                                        Claim        Claim        Claim   Principal   Interest
Name                                Class   Scheduled     Asserted     Allowed        Paid       Paid
CASH NET USA                        Uns      1,000.00          NA           NA        0.00       0.00
CHASE                               Uns        967.18          NA           NA        0.00       0.00
CHASE                               Uns      5,298.00          NA           NA        0.00       0.00
SANTANDER CONSUMER USA an           Uns     20,438.66     4,678.09     4,678.09       0.00       0.00
CONSUMER CELLULAR                   Uns        180.36          NA           NA        0.00       0.00
DEHAAN & BACK                       Uns        286.89          NA           NA        0.00       0.00
DOUGLAS FREDERICK GROUP             Uns     12,000.00          NA           NA        0.00       0.00
EBAY, INC.                          Uns         91.04          NA           NA        0.00       0.00
EXACT CARE PHARMACY                 Uns        135.65          NA           NA        0.00       0.00
FINGERHUT                           Uns        303.77          NA           NA        0.00       0.00
GREENVILLE ELECTRIC UTILITY         Uns        200.00          NA           NA        0.00       0.00
GREENVILLE HEALTHCARE               Uns        140.00          NA           NA        0.00       0.00
HUNT REGIONAL MEDICAL               Uns      1,000.00          NA           NA        0.00       0.00
HUNTEX PROPERTIES                   Uns        500.00          NA           NA        0.00       0.00
IC SYSTEMS INC                      Uns          0.00          NA           NA        0.00       0.00
INTERNAL REVENUE SERVICE            Sec          0.00     1,170.00     1,170.00     491.77      60.87
INTERNAL REVENUE SERVICE            Uns          0.00   199,169.09   199,169.09       0.00       0.00
JUDI WILKERSON                      Uns     67,000.00    70,000.00    70,000.00       0.00       0.00
LONE STAR CREDIT UNION              Uns        200.00          NA           NA        0.00       0.00
MARION SMITH                        Uns        360.00          NA           NA        0.00       0.00
OSF LIFELINE AMBULANCE, LLC         Uns        335.00          NA           NA        0.00       0.00
OSF SAINT ANTHONY MEDICAL           Uns     10,000.00          NA           NA        0.00       0.00
PAYALIANCE                          Uns         25.00          NA           NA        0.00       0.00
PAYPAL, INC.                        Uns         46.76          NA           NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns      1,196.00          NA           NA        0.00       0.00
RADIOLOGY CONSULTANTS OF            Uns      2,500.00          NA           NA        0.00       0.00
ROCK VALLEY CREDIT UNION            Uns        560.16          NA           NA        0.00       0.00
ROCK VALLEY CULLIGAN                Uns        106.80          NA           NA        0.00       0.00
ROCKFOD ANESTHESIOLOGIST            Uns      4,500.00          NA           NA        0.00       0.00
SCHNUCK MARKETS                     Uns         75.00          NA           NA        0.00       0.00
SHARYLAND UTILITIES CAP ROCK        Uns        100.00          NA           NA        0.00       0.00
SOUTHWEST RECOVERY SERVICE          Uns      1,947.00          NA           NA        0.00       0.00
SUPERIOR AIR GROUND AMB SERV        Uns         25.00          NA           NA        0.00       0.00
SWEDISH AMERICAN HOSPITAL           Uns     25,000.00          NA           NA        0.00       0.00
SWEDISH AMERICAN MEDICAL            Uns         17.64          NA           NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-80341      Doc 82       Filed 02/14/19 Entered 02/14/19 09:10:29   Desc Main
                                    Document     Page 4 of 6




Scheduled Creditors:
Creditor                                        Claim     Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed       Paid       Paid
SWEDISH AMERICAN MEDICAL            Uns     50,000.00       NA         NA        0.00       0.00
SYNERPRISE CONSULTING               Uns         55.00       NA         NA        0.00       0.00
THE CASH STORE                      Uns      1,500.00       NA         NA        0.00       0.00
US CELLULAR BY AMERICAN             Uns        172.18    187.81     187.81       0.00       0.00
VAN MATER REHABILITATION            Uns     55,000.00       NA         NA        0.00       0.00
VERIZON WIRELESS                    Uns      1,987.00       NA         NA        0.00       0.00
VISITING NURSES ASSOCIATION         Uns        150.60       NA         NA        0.00       0.00
WELLS FARGO BANK                    Uns      1,800.00       NA         NA        0.00       0.00
WOODFOREST BANK                     Uns        900.00       NA         NA        0.00       0.00
WORLD CLASS MOTORS                  Uns        172.00       NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-80341      Doc 82       Filed 02/14/19 Entered 02/14/19 09:10:29     Desc Main
                                    Document     Page 5 of 6




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                        $ 4,897.84         $ 754.62              $ 0.00
      Debt Secured by Vehicle                        $ 0.00           $ 0.00             $ 0.00
      All Other Secured                         $ 1,170.00         $ 491.77             $ 60.87
TOTAL SECURED:                                  $ 6,067.84       $ 1,246.39             $ 60.87

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                   $ 278,180.67           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 3,412.74
       Disbursements to Creditors               $ 1,307.26

TOTAL DISBURSEMENTS:                                             $ 4,720.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-80341        Doc 82      Filed 02/14/19 Entered 02/14/19 09:10:29               Desc Main
                                     Document     Page 6 of 6




       12) The Trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests that the Trustee be discharged and granted such other relief as may be just and proper.




Date: 02/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
